Appeals from an order of the Supreme Court, Niagara County (Joseph D. Mintz, J.), entered May 29, 2003. The order granted judgment in favor of plaintiff Gerald L. Stevens against defendants upon a jury verdict.
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed without costs (see CPLR 5501 [a] [1]; Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present— Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.